Citation Nr: 0415923	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-08 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected arthritis, right hip as secondary to 
service-connected left total hip arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1942 
until January 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
arthritis, right hip and assigned a 10 percent disability 
rating for such condition.

The appellant did not request a hearing in this case.

The issue of entitlement to an initial rating greater than 10 
percent for service-connected arthritis, right knee as 
secondary to service-connected left total hip arthroplasty is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected right hip disability is 
manifested by subjective complaints of pain, difficulty 
walking and standing, limitation of motion, tenderness to 
palpation, pain and weakness of the hip muscles.

2.  The appellant is currently receiving a 10 percent 
schedular disability rating for arthritis, right hip.

3.  The appellant does not have ankylosis of the right hip or 
impairment of the right femur.

4.  The appellant's right hip disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 40 
percent, but no higher, for service-connected arthritis, 
right hip are satisfied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5252 (2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
left ankle disorder.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
initial rating greater than 10 percent for service-connected 
arthritis, right hip.  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The March 2000 rating decision on appeal, the statement of 
the case (SOC), and multiple supplemental correspondence, 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claim.  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
March 2001 and November 2002.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board additionally notes that the November 2002 VCAA 
letter specifically addressed service connection and not 
increased rating.  However, the VCAA letter requested 
information and evidence that would similarly be required to 
substantiate a claim for an increased rating.  The Board 
finds that because the appellant was fully informed of the 
types and sources of evidence required to substantiate his 
claim for an increased rating, he was not prejudiced by the 
VCAA letter's usage of service connection rather than 
increased rating language.  Therefore, the Department's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in March 2000, or prior to the March 2001 
and November 2002 VCAA notification letters.  Recent case law 
suggests that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Although the timing of the VCAA notification in 
this case does not comply with the explicit requirements of 
Pelegrini, the Court did not address whether, and if so, how, 
the Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 422.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA medical records, VA 
examination records, private medical records, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded VA examinations in 
July 2003, January 2000, and December 1999 with respect to 
the issue on appeal.  Therefore, the Board finds that a VA 
reexamination is not necessary because there exists 
sufficient medical evidence to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to an Initial Evaluation Greater than 10 
Percent for Service-Connected Arthritis, Right Hip

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his right hip 
disability, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant is currently evaluated as 10 percent disabled 
for his right hip under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  His service-connected disorder is arthritis, right hip 
as secondary to service-connected left total hip 
arthroplasty.
Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5250 
through 5255 (2003).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the hip is considered a major 
joint.  38 C.F.R. § 4.45(f) (2003).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

Normal range of motion of the hip is: flexion to 125 degrees 
and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.  VA 
examinations conducted in December 1999 and January 2000 
showed range of motion for the appellant's hip was: flexion 
to 70 degrees with pain, abduction to 25 degrees with pain, 
adduction to 15 degrees with pain, internal rotation to 15 
degrees, and external rotation to 30 degrees with pain.  
Overall, the aforementioned medical evidence shows that the 
appellant's range of motion for his right hip was 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (2003).  Nevertheless, the appellant was assigned 
a 10 percent compensable rating under Diagnostic Code 5010.

The Board notes that the July 2003 VA examination provides 
the most recent and severe findings with respect to the range 
of motion of the appellant's right hip.  For example, the 
July 2003 VA examiner noted flexion to 65 degrees with pain, 
abduction to 20 degrees with pain, extension to 0 degrees, 
adduction to 0 degrees, internal rotation to -10 degrees, and 
external rotation to 10-30 degrees.  In addition, the July 
2003 VA examiner noted extreme difficulty with ambulation, 
use of a wheelchair, tenderness to palpation, right leg one-
half inch shorter, pain and weakness of the hip muscles, and 
"considerable degenerative joint disease with superior 
migration and destruction of the hip joint".  The Board 
notes, however, that the July 2003 range of motion findings 
alone do not provide a basis for an increased rating for the 
appellant's service-connected right hip disability.  For 
example, a 20 percent rating is warranted for limitation of 
abduction beyond 10 degrees, a 20 percent rating for flexion 
limited to 30 degrees, a 30 percent for flexion limited to 20 
degrees, and a 40 percent rating for flexion limited to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2003).

The Board additionally notes that increased ratings are 
similarly not available under Diagnostic Codes 5250, 5254, or 
5255 because the objective medical evidence, to include 
multiple VA examination records, VA medical records, service 
medical records, and private medical records does not show 
ankylosis of the right hip, flail joint of the right hip, or 
impairment of the right femur.  38 C.F.R. § 4.71a (2003).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

As previously discussed, the July 2003 VA examiner noted 
extreme difficulty with ambulation, the use of a wheelchair, 
tenderness to palpation, pain and weakness of the hip 
muscles, right leg one-half inch shorter, and "considerable 
degenerative joint disease with superior migration and 
destruction of the hip joint".  Therefore, the Board finds 
that the requirements of 38 C.F.R. § 4.3, the objective 
medical evidence, and the appellant's statements regarding 
his symptomatology shows that the appellant's right hip is 
unable to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As such, although the appellant's 
symptoms do not directly coincide with the requirements of 
Diagnostic Code 5252, his right hip disability is the 
functional equivalent of a 40 percent disability rating.  See 
38 C.F.R. § 4.7, 4.71a (2003).

With respect to the July 2003 VA examiner's finding of right 
leg one-half inch shorter, increased ratings of 20 percent, 
30 percent, 40 percent, 50 percent, and 60 percent are 
possible for shortening of the lower extremity of two inches 
to over four inches.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2003).  However, the appellant's right leg one-half inch 
shorter simply does not satisfy the objective requirements of 
Diagnostic Code 5275.

The Board additionally notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this case, the RO has not previously considered whether an 
extraschedular rating is appropriate for the appellant's 
right hip disability.  Nevertheless, the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  Furthermore, the Board 
is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The schedular evaluation for the appellant's right hip 
disability is not inadequate.  As fully detailed above, 
disability ratings of 20 to 90 percent are available where 
specific objective criteria are met.  The appellant has met 
some of the schedular criteria for such a 40 percent 
disability rating.  In this case, the Board resolves any 
doubt in the appellant's favor and applies the higher of two 
possible evaluations.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
satisfied the requirements for the award of a higher 
disability rating.  As previously discussed, his symptoms are 
the functional equivalent of a 40 percent disability rating, 
and it is exactly these symptoms for which he is being 
compensated.  In other words, he does not have any symptoms 
from his right hip disability that are unusual or are 
different from those contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected arthritis, right hip as secondary to 
service-connected left total hip arthroplasty is granted.


REMAND

The Board initially notes that in July 1998 the appellant 
filed a claim for service connection for arthritis, right 
knee as secondary to service-connected left hip disability.  
In March 2000, the RO granted service connection for 
arthritis, right knee as secondary to service-connected left 
hip disability and assigned a 10 percent disability rating 
for such condition.  The appellant subsequently filed a 
timely notice of disagreement with the RO's decision granting 
a 10 percent disability rating for arthritis, right knee.  
The appellant was not provided a statement of the case with 
respect to his request for an initial evaluation in excess of 
10 percent for service-connected arthritis, right knee.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  



Accordingly this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement to 
an initial rating greater than 10 percent for 
service-connected arthritis, right knee as 
secondary to service-connected left total hip 
arthroplasty.  The appellant should be 
advised of the time period in which to 
perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



